Citation Nr: 1453448	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the appellant's countable income for nonservice-connected death pension benefits for period effective from January 1, 2011 was properly calculated. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her son, T.L. 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to June 1953.  The Veteran died in July 2005.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 administrative decision by the Department of Veterans Affairs, Regional Office and Insurance Center in Philadelphia, Pennsylvania, in which terminated the appellant's death pension benefits, effective from January 1, 2011.  The appellant appealed the termination of her benefits.  The jurisdiction has subsequently been transferred to the Regional Office (RO) located in Huntington, West Virginia. 

In August 2012, the appellant and her son testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  Subsequent to the Board hearing, the appellant submitted a revised VA Form 21-0571, Application for Exclusion of Children's Income, with a waiver of initial consideration. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.




FINDINGS OF FACT

1.  The Veteran had qualifying wartime service, and the current appellant is the Veteran's legal surviving spouse.

2.  The appellant's countable income, when adjusted for hardship exclusion for child's income, for the pertinent period for her claim does not exceeds the maximum annual income limitations for death pension benefits for a surviving spouse and one dependent.



CONCLUSION OF LAW

The appellant's countable income for death pension benefits purposes has not been correctly calculated, and termination of entitlement to death pension benefits from January 1, 2011 was not proper.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are generally available for surviving spouses as a result of the veteran's non-service-connected death.  38 U.S.C.A. § 1541(a). 

An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Board notes that income eligibility for pension, and the amount of any pension payable, is determined by subtracting the surviving spouse's annual countable family income from the maximum annual pension rate (MAPR) applicable to the surviving spouse's circumstances.  In determining the surviving spouse's annual countable family income or IVAP, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, including old age and survivor's insurance and disability insurance under Title II of the Social Security Act which will be considered income as a retirement benefit.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a); 38 C.F.R. § 3.262(f).

The annual income of the surviving spouse includes the surviving spouse's annual income and the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. 1543(a)(2)) in the custody of the surviving spouse to the extent that such child's income is reasonably available to or for the surviving spouse, unless in the judgment of the Department of Veterans Affairs to do so would work a hardship on the surviving spouse.  There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  For these purposes, a child's income shall be considered "reasonably available" when it can be readily applied to meet the surviving spouse's expenses necessary for reasonable family maintenance, and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life. "Hardship will be considered if inclusion of the child's income were to, in the judgment of VA, work a hardship on the surviving spouse.  38 C.F.R. § 3.23 (d)(4)(5)(6). 

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Burial expenses paid by a surviving spouse (to the extent such burial expenses are not reimbursed by VA) during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid, or from annual income for any 12-month annualization period which begins during the calendar year of death-- whichever is to the appellant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid. 38 C.F.R. § 3.272(h).

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR for a death pension recipient who is a surviving spouse with one dependent was $10,385.00, from January 2009 until November 2011, and increased to $10,759, effective December 1, 2011.  Medical expenses must exceed 5% of MAPR, or $520.00 (2009) and $537.00 (2011).  38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B. 

As a threshold matter, the Veteran is shown to have had qualifying active service in wartime and the appellant is shown to be the Veteran's legal surviving spouse.  By rating decisions dated in January 1975 and October 1976, permanent incapacities for self-support were established for M.L. and T.L., sons of the Veteran and the appellant.  M.L. passed away in October 2009.  Accordingly, the only question before the Board is whether the appellant's income exceeds the maximum limit for pension eligibility. 

Information from Social Security Administration (SSA) award letters, received by VA in November 2010, show that the appellant had been awarded a payment of $622.00 per month with $96.50 for Supplementary Medical Insurance (SMI) premium, and the appellant's dependent son, T.L., received a separate award of $832.00 per month.  

Based upon the above SSA awards, the appellant's income for 2011 was $15,090.00, from which $1923.00 may be subtracted for medical expenses.  ($2460.00 for medical insurance minus $537.00 that represents 5% of MAPR).  Thus, her combined income for 2011 is calculated to be $13,150.00 which is greater than the allowed MAPR for surviving spouse with one dependent in 2011. 

The appellant contends that it is not appropriate to include her son's income into these calculations. VA regulations clearly state that income of a child in the custody of the surviving spouse will be included if it is reasonably available to or for the surviving spouse.  This is clearly the case here.  The appellant has not contested otherwise. 
  
The question now becomes whether the appellant's son's income should be excluded from the countable income based on hardship.  Simply put, under VA regulations, a hardship exclusion of a child's income may be granted if the family's reasonable annual expenses are higher than the total family income, including the VA pension.  If the family's total expenses are higher than annual income, they may be used to reduce the child's countable income, up to the amount of the excess expenses, or the child's income, whichever is less.  See 38 C.F.R. §§ 3.23(d)(6) 3.272(m).

The appellant initially provided a VA Form 21-0571, Application for Exclusion of Child's Income, in November 2010, and she listed expenses for food, shelter, and other expenses, which are necessary to support a reasonable quality of life, that totaled $11,016.00 annually.  During the August 2012 Board hearing, the appellant's representative asserted that the appellant had grossly underestimated her monthly expenses necessary to support a reasonable quality of life and she failed to list other expenses, such as amount paid towards bank loans to make payment for the final expenses following M.L.'s death, as well as roof and chimney repairs.  See Board hearing transcript.  In August 2012, the appellant submitted a revised VA Form 21-0571 for 2011 that total $19,500.00 annually for the expenses of rent, food, utilities and other living expenses that would qualify as expenses necessary for reasonable family maintenance.  See 38 C.F.R. § 3.23(d)(6).  

In comparison, the appellant's income as reported on that revised August 2012 form demonstrate that the appellant's expenses for basic necessitates exceed her income ($19,500.00 minus $13,150.00), and the hardship exclusion is applicable.  As such, including the SSA income of her son, T.L., results in a financial hardship where annual expenses necessary for reasonable family maintenance exceeding the sum of countable annual income plus VA pension entitlement for 2011.  Thus, due to the revised evidence of record, the appellant's accountable income was not properly calculated when her VA improved death pension benefits were terminated effective from January 1, 2011.  

For these reasons, the Board finds that the termination of the appellant's VA death pension benefits effective from January 1, 2011 was not proper. 



ORDER

Termination of the appellant's VA death pension benefits effective from January 1, 2011 was not proper, and the award of VA death pension benefits is reinstated, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


